UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-2379


WILLIAM FITCHETT; BRAD R. JOHNSON,

                Plaintiffs - Appellants,

          v.

COUNTY OF HORRY; STATE OF SOUTH CAROLINA; M. LOIS EARGLE;
RODDY DICKINSON; TIM CHRISTOPHER,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:10-cv-01648-TLW)


Submitted:   April 24, 2012                   Decided:   May 15, 2012


Before MOTZ, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Fitchett and Brad R. Johnson, Appellants Pro Se. Jerome
Scott Kozacki, WILLCOX BUYCK & WILLIAMS, PA, Florence, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            William      Fitchett       and     Brad   R.    Johnson          appeal   the

district court’s orders and judgment accepting the magistrate

judge’s report and recommendation and granting the Appellants’

motion for judgment on the pleadings and denying their motion

for reconsideration under Fed. R. Civ. P. 59.                          We have reviewed

the record, including the magistrate judge’s order denying the

motion for leave to file an amended complaint, the magistrate

judge’s    report      and   recommendation        and      the    district       court’s

orders    and   find    no     error.         Accordingly,        we    affirm    on   the

reasoning of the district court.                   See Fitchett v. County of

Horry, No. 4:10-cv-01648-TLW (D.S.C. Sept. 23, 2011; Nov. 16,

2011).     We dispense with oral argument because the facts and

legal    contentions     are    adequately        presented       in     the    materials

before    the   court    and    argument       would   not    aid       the    decisional

process.

                                                                                 AFFIRMED




                                          2